         Case 3:20-cv-00074-AC           Document 26    Filed 07/31/20    Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 DAVID PITTS,

                           Plaintiff,                              Case No. 3:20-cv-00074-AC

                   V.
                                                                       OPINION AND ORDER
 G4S SECURE SOLUTIONS (USA)
 INC., a foreign business corporation;
 STEWART BECKER, an individual;
 PAUL TRAYNOR, an individual; and
 FACEBOOK, INC., a foreign business
 corporation,

                           Defendants.



MOSMAN,J.,

       On May 26, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation ("F&R") [ECF 18], recommending that I GRANT in part and DENY in part

Defendants' Motion to Dismiss [ECF 8]. Specifically, he recommended that Plaintiffs third and

fifth claims should be dismissed with leave to amend but that Defendants' motion with respect to

Plaintiffs sixth and seventh claims should be denied. Defendants filed objections in which they

contest only Judge Acosta's recommendation regarding the seventh claim. [ECF 20]. Plaintiff

responded. [ECF 25]. Upon review, I agree with Judge Acosta, and I adopt his F&R [18] in full.

                                        LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge


1 -    OPINION AND ORDER
         Case 3:20-cv-00074-AC          Document 26       Filed 07/31/20     Page 2 of 4




but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de nova or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                          DISCUSSION

        Plaintiffs seventh claim alleges that G4S and Facebook breached a Security Services

Agreement ("Agreement") of which he was a third-party beneficiary. F&R [18] at 13. In their

Motion to Dismiss, Defendants argued that the language of the Agreement shows that Plaintiff

was not an intended third-party beneficiary of the Agreement, and thus Plaintiffs breach claim

should be dismissed. Id. at 14; Defs.' Mem. [ECF 9] at 6. Defendants acknowledged that the

Agreement constitutes evidence that is extrinsic to the pleadings, but they argued that it could be

considered on a 12(b)(6) motion under the incorporation by reference doctrine. See Reply

[ECF 15] at 4. The problem was that Defendants never actually submitted the Agreement to the

court as evidence; they just described it in their briefing. F&R [18] at 15. Judge Acosta

acknowledged that if Defendants had submitted the Agreement, he would have considered it

given that it was referenced in Plaintiffs complaint and is central to his claim. Id. But given that

the Agreement was never submitted, Judge Acosta accepted Plaintiffs pleadings as true and

denied Defend~nts' motion to dismiss the seventh claim. Id.




2   -   OPINION AND ORDER
         Case 3:20-cv-00074-AC         Document 26        Filed 07/31/20     Page 3 of 4




       Having missed the boat the first time around, Defendants have now filed the Agreement

and reassert their argument to dismiss the seventh claim via their objections to the F&R. Obj.

[20] at 3-4; Agreement [ECF 23]. But, as Plaintiff points out, Defendants have stumbled yet

again. Objections to Judge Acosta's F&R were due on June 9, 2020. [ECF 19]. While

Defendants submitted their objections on time, they did not submit the Agreement----described as

an exhibit to their objections-until June 22, 2020. [ECF 23]. The question is whether I should

accept this doubly late submittal and take up Defendants' argument with the Agreement in hand.

I choose not to.

       If I were to accept the late submission of the Agreement, I would have two options for

how to proceed. I could send the matter back to Judge Acosta, who would have to re-review

Defendants' motion with the Agreement as reference and then re-issue a new Findings and

Recommendation. Alternatively, I could skip that step and review Defendants' motion to dismiss

myself, essentially from scratch. Both options would burden the court and erase the judicial

economy gained from having a magistrate judge handle the motion in the first instance.

        Defendants had plenty of time to submit the Agreement to the court before Judge Acosta

issued his F&R. And they had another opportunity to submit it on time when filing their

objections. Ostensibly, part of the delay was due to Defendants' desire to work out a stipulated

protective order with Plaintiff, given that the Agreement contained confidential information. Obj.

[20] at 4 n.1. While I recognize the importance of the confidentiality of the Agreement, there

were many avenues Defendants could have taken to submit the Agreement under a protective

order in a timely manner (e.g., file a motion for extension of time, negotiate the stipulated

protective order sooner) yet they availed themselves of none of them.




3      OPINION AND ORDER
         Case 3:20-cv-00074-AC          Document 26       Filed 07/31/20      Page 4 of 4




        With the Agreement still out of the picture, Plaintiffs allegation that he is a third-party

beneficiary to the Agreement is taken as true, as described by Judge Acosta. As a result, I agree

with Judge Acosta's recommendation.

                                          CONCLUSION

        Upon review of the F &R, I agree with Judge Acosta's analysis and conclusions.

Therefore, I ADOPT his F&R [18] in full. I GRANT Defendants' Motion to Dismiss [8]

Plaintiffs third and fifth claims with leave to amend and DENY Defendants' Motion with

respect to Plaintiffs sixth and seventh claims.

        IT IS SO ORDERED.

        DATED this                      ~, 2020.




4   -   OPINION AND ORDER
